 CENTRAL OKLAHOMA MILK PRODUCERS ASSOCIATION419Uponthe basis of the foregoing findings of fact, and upon the entire record inthe case, theTrialExaminer makes the followingCONCLUSIONS OF LAW1InternationalBrotherhood of Firemen and Oilers, AFL-CIO, is a labororganizationwithin the meaning of the Act2 By discriminating in regard to the hire and tenure of employment of theemployees named above, in the section entitled, "The Remedy," thereby discouragingmembership in the Union, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (3) and (1) of the Act3By engaging in the conduct set forth in section III, C, 1, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act4The Union on Jun 3; 1958, was and at all times thereafter has been the exclu-sive bargaining representative of all employees in the unit found to be appropriatein Case No 10-RC-4122, for the purposes of collective bargaining within themeaning of Section 9(a) of the Act5By refusing to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit, beginning June 13, 1958, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section8(a)(5) of the Act6The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ICentral Oklahoma Milk Producers AssociationandInterna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local No 886.Case No 16-CA-1188November 30, 1959DECISION AND ORDEROn July 17, 1959, Trial Examiner Lloyd Buchanan issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, Respondent filed excep-tions to the Intermediate Report and a supporting brief iPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed 2iThe Respondent also requested oral argumentAs the record exceptions, and briefadequately present the issues and the position of the parties, the request for oral argument is denied2 At the outset of the hearing, the Trial Examiner overruled Respondent's motion forcopies of pretrial statements of all persons interviewed by the General CounselRespond-ent excepts to this rulingUnder the rule enunciated by the Board inRe Rich Manufacturnip Corporation,121 NLRB 700, Respondent was entitled to demand such pretrialstatements only after the declarants had testified at the hearingAs they had not yettestifiedwhen the motion was made Wb find the exception to be without meritThe Respondent contends (1) that the amended complaint is defective because it wasnot signed by the General Counsel, (2) that it was served 4 days prior to the hearing,125 NLRB No 56 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings, except as noted below, are hereby affirmed.The Boardhas considered the Intermediate Report, the exceptions 3 and brief,.and the entire record in the case, and adopts the fuidings, conclusions,,and recommendations of the Trial Examiner, with the modificationsset forth below.Like the Trial Examiner, we find that the discharge of the driversoccurred under the following circumstances.On the night of October23, 1958, approximately 12 4 of the Respondent's bulk tank driverspresented demands for shorter hours and higher wages to Parham,,associate traffic manager for the Association.After Parham statedhe had no authority to grant their demands, the drivers refused to goout on their scheduled runs.After checking with a number of thedrivers to ascertain whether any of the drivers would work, Parhamremarked that "as far as I am concerned, you boys are looking foranother job."The following morning, October 24, three of the strik-ing drivers, accompanied by Booker, Teamster business representa-tive,met briefly with Parham and then with Bailey, the traffic man-ager, who requested they return and meet with the board of directorsthat afternoon.Four of the striking drivers, along with two unionrepresentatives, met that afternoon with the Respondent's board ofdirectors.At the meeting, Booher told members of the board of di-rectors that he represented the striking drivers and requested thatthey recognize the Union or consent to an election.He also indicatedthat the striking drivers would return to work pending negotiationof their demands.Wolfe, president and spokesman for the board ofcontrary to Board's rules which require service of a complaint 5 days prior to a scheduledhearing, and (3) that the Trial Examiner improperly refused to subpena the field examinerwho investigated the case.As to (1), the Regional Director has been delegated authorityto issue complaints on behalf of the General Counsel.As to (2), the Trial Examineroffered to consider a motion by the Respondent for a continuance if the Respondent feltit had been prejudiced by not being timely served. Inasmuch as the Respondent failed toavail itself of the opportunity to secure a continuance, it is deemed to have waived anyobjections to the deficiency in service.As to (3), the Trial Examiner refused to subpenathe field examiner after a representation by the General Counsel that, if the fieldexaminer were subpenaed, he would appear but would refuse to produce records or testifyat the hearing.The Trial Examiner erred in refusing to grant a subpena for the fieldexaminer since issuance of subpenas is mandatory and not discretionary.The only dis-cretionary function in connection with subpenas is the determination to either grant orrefuse the petition to revoke.Nylon Molded Products Corp.,116 NLRB 73, footnote 3.However, the Respondent's only purpose in seeking the subpena was to show that thefield examiner permitted improper use of certain evidence furnished to him by the Re-spondent.As we do not rely on such evidence, the Trial Examiner's erroneous rulingwas not prejudicial.Accordingly, there is no reason for granting any relief from theTrial Examiner's ruling.3Respondent excepted to (1) the Trial Examiner's finding that the strikers are notexempt from the Act as "agricultural laborers" and (2) the finding that the RespondentAssociation meets the jurisdictional criteria established by the Board.As to (1) theRespondent cites the rider to the Board's current appropriation Act wherein the Board isprecluded from processing cases involving agricultural laborers as defined in Section 3(f)of the Fair Labor Standards Act.We find no merit in the contention for the reasons setforth inWells Dairies Cooperative,107 NLRB 1445, 1446-1447.As to (2), we aresatisfied that the Respondent meets the Board's jurisdictional standards for the reasonsstated in the Intermediate Report.4Two other drivers joined the strike the following day, making a total of 14 on strike. CENTRAL OKLAHOMA MILK PRODUCERS ASSOCIATION421directors, declined to recognize the Union or consent to an election,and stated, "At this point we have no further use for these employees."As the meeting with the board of directors adjourned, Bailey, thetraffic manager, handed checks to four of the drivers present and toldthem to tell the other drivers that they could pick up their checks.Bailey testified later that he would not have issued the checks but forthe fact that one of the drivers had requested his check and he there-fore ordered checks prepared for all the drivers who had not taken outtheir trucks the night before so that they would be available if thedrivers wanted them.Bailey admitted that it was customary for theRespondent to give to employees who had quit their final check in fullon their last day of work.However, he denied that the checks issuedto the striking drivers were final checks, stating that he did not knowwhether the men had quit.The Respondent's pay records indicatethat the striking drivers were still carried on the payroll.Only thenormal deductions were made from the drivers' checks and no deduc-tions were made for credit union debts nor was there any distributionof the employees' share in the pension fund in accordance with theusual policies of the Respondent.The Trial Examiner concluded,however, that the issuance of the checks corroborated the other evi-dence cited above that the strikers were discharged.Three of the striking drivers returned to work on October 31,November 9, and November 15, 1958. Sewell, the first driver whosought to return to work, was required to fill out another employmentapplication form and was told that he had to be approved by threeof the four members on the Respondent's hauling committee beforehe could return to work.He was subsequently approved and put backto work.The two other drivers also had to fill our similar applica-tion forms and be approved for employment.On or about November 28, Booher met with Respondent's attorneyand a tentative agreement was reached whereby the 'Respondentagreed to find a job for Pearl, one of the strikers, and place theremaining strikers on a preferential hiring list subject to futurehiring needs.At a meeting on December 3, 1958, the striking driversrejected this proposal.It is undisputed that by November 28, all jobvacancies had been filled.Thereafter four other drivers, Pearl, Kirk,Kappel, and Dugger, applied for reinstatement on December 5, 13,13, and 15, respectively, but were denied reinstatement.The Trial Examiner concluded that the Respondent had violatedSection 8(a) (3) of the Act by discriminatorily discharging 14 eco-nomic strikers prior to their replacement and ordered reinstatementand backpay from the date of their request for reinstatement.Weagree with the Trial Examiner's conclusion that these strikers werediscriminatorily discharged before they were permanently replaced.We find that the statements of Parham and Wolfe to the effect that the5358218-60-vol. 125-2,8 422DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment of the strikers was terminated, the requirement thatstrikers fill out employment application forms anew, and the fact thatreemployment was contingent upon approval by the Respondent'shauling committee, conclusively establish that the strikers were dis-criminatorily discharged and were, in effect, considered as new appli-cants for employment.However, unlike the Trial Examiner we do not rely on Bailey'sissuance of checks to the strikers to establish the discriminatory dis-charges, but conclude that the circumstances 'surrounding the issuanceof checks are too equivocal to be entitled to any weight.As we do notrely on the checks as evidence of discharge, we deny Respondent'smotion to reopen the record for additional evidence on this point.THE REMEDYThe record shows that the dischargees were on strike at the time oftheir discharge.They are entitled to backpay from the date theyabandoned the strike and were available for employment, notwith-standing that they were replaced while still on strike.5The recordfurther establishes that Pearl, Kappel, Kirk, and Dugger abandonedthe strike when they applied for reinstatment on December 5, 13, 13,and 15, respectively.We shall therefore order the Respondent toreinstate the four employees mentioned above and make them wholefor any loss of wages suffered since their application for reinstate-ment.There is no evidence that the remaining strikers have given upthe strike and are available for employment.We shall thereforeorder that the Respondent, upon application, offer such remainingstrikers 16 reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, any employees hired to replacethem.We shall also order that, in the event of the Respondent'srefusal, if any, to reinstate them upon request, that the Respondentmake whole those dischargees, by payment to each of them a sum ofmoney equal to that which he would normally have earned as wagesduring the period from 5 days after the date on which he applies forreinstatment, to the date of the Respondent's offer of reinstatement,such loss to be computed in the manner set forth inF. W. WoolworthCompany,90 NLRB 289.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Central Okla-6Morris Fishman & Sons, Inc.,122 NLRB 1436;Ford Radio & Mica Corporation,115 NLRB 1046, 1049.oRoss, Sewell,Ledford,and Ingersoll are excepted from this order.The first threenamed were reemployed upon application, whileIngersollhad resigned prior to thestrike. CENTRAL OKLAHOMA MILK PRODUCERSASSOCIATION423homa Milk Producers Association, Oklahoma City, Oklahoma, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,Local No. 886, or in any other labor organization, by discharging anyof its employees or discriminating in any other manner in respect totheir hire or tenure of employment, or any term or condition of em-ployment except as permitted by the proviso to Section 8 (a) (3) ofthe Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act:(a)Offer to Walter J. Pearl, A. D. Kappel, Kyle K. Kirk, andHoyt S. Dugger immediate reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole for any loss ofpay they may have suffered as a result of the discrimination againstthem, in the manner set forth in the section of this Decision entitled"The Remedy," dismissing, if necessary, any employees hired to re-place them.(b)Upon application, offer to Clifford Sehie, Edwin Fowler,D. R. Coles, David Stromski, Robert I. Steffen, and Neuton Canada,reinstatement to their former or substantially equivalent positionswithout projudice to their seniority or other rights and privileges inthe manner set forth in the section of this Decision entitled "TheRemedy," dismissing if necessary any employees hired to replacethem, and make each of them whole for any loss of pay suffered byhim as a result of its failure to reinstate him within 5 days after hisunconditional application for reinstatement.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary and appropriate to facilitate thechecking of the amount of backpay due and the reinstatement rightsof the above-named employees.(d)Post at its plant in Oklahoma City, Oklahoma, copies of thenotice attached hereto marked "Appendix." ICopies of said notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after having been duly signed by the Association's representa-IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive, be posted by the Association immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to its employees arecustomarily posted.Reasonable steps shall be taken by the Associa-tion to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Sixteenth Region inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local No. 886, or any other labor organization, bydischarging any of our employees or discriminating in any othermanner in respect to their hire and tenure of employment, or anyterm or condition of employment.WE WILL NOT in any other manner interfere With, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No. 886, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Walter J. Pearl, A. D. Kappel, Kyle K. Kirk,and Hoyt S. Dugger immediate reinstatement to their former orsubstantially equivalent positions without prejudice to theirseniority or other rights and privileges, dismissing if necessaryany employees hired to replace these employees, and make themWhole for any loss of pay suffered as a result of the discriminationagainst them.WE WILL offer to the employees listed below, upon their appli-cation, reinstatement to their former or substantially equivalent CENTRAL OKLAHOMA MILKPRODUCERS ASSOCIATION425positions without prejudice to their seniority and other rightsand privileges, dismissing, if necessary, any employees hired toreplace these employees, and we will make each employee wholefor any loss of pay suffered by him as a result of our failure toreinstate him within 5 days after his application.Clifford SehieEdwin FowlerD. R. ColesDavid StromskiRobert I. SteffenNeuton CanadaAll of our employees are free to become, remain, or to refrain frombecoming or remaining members in good standing in InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local No. 886, or any other labor organization, except tothe extent that this right may be affected by an agreement in conform-ity with Section 8 (a) (3) of the Act.CENTRAL OKLAHOMAMILKPRODUCERS ASSOCIATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, clef aced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein, as amended, alleges that the Association has violatedSection 8(a)(3) of the National Labor Relations Act, as amended, 61 Stat. 136, bydischarging and refusing to reinstate, because of their concerted activities and afterthey had gone on strike and then applied for reinstatement prior to their perma-nent replacement, John Ingersoll, Clifford Sehie, Edwin Fowler, D. R. Coles, WalterJ.Pearl, A. D. Kappel, Kyle K. Kirk, Hoyt S. Dugger, David Stromski, R. D. Ross,Robert I. Steffen, Neuton Canada, Max Sewell, and J. C. Ledford; and Section8(a) (1) of the Act by said alleged acts, by interrogation of employees on October 23concerning their feelings and support of the concerted activity, and by statements tothe employees and their representatives on October 23 and shortly before the dis-charges on October 24 that those employees who had engaged in the concertedactivities would no longer be employed by the Association.The answer, as amended, denies both the jurisdictional and the unfair labor prac-tice allegations.The answer further interposes numerous allegations as defenseson various grounds.These were covered by motions at the hearing and by the proofreceived.We shall here consider the defenses and motions which relate to thequestion of jurisdiction; we need not repeat what was accomplished at the hearingwith respect to the othermotions.A hearing was held before me at Oklahoma City, Oklahoma, on March 24 and 25,1959.Pursuant to leave granted to all parties, the time to do so having been ex-tended, a brief has been filed by the General Counsel and a brief and proposed find-ings of fact and conclusions of law by the Association.Of said proposed findingsand conclusions, one and five are adopted to the extent that they are consistent withthe findings and conclusions herein; eight is rejected as unnecessary, and all othersare rejected.The findings and conclusions herein include all of the relevant issuespresented by the record in the light of the law involved.On May 18 I received from the attorney for the Association a motion to reopenhearing for the introduction of newly discovered evidence.The motion paper ishereby marked Trial Examiner's Exhibit No. 1, and the motion is denied for thereasons notedinfra.Upon the entire record in the case, and from my observation of the witnesses, Imake the following: 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT (WITH REASONS THEREFOR)I.THE ASSOCIATION'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas stipulated and I find that the Association is a cooperative milk marketingassociation composed only of dairy farmers; it is incorporated under the CooperativeMarketing Association Act, 1937, State of Oklahoma, as amended; the Associationis engaged in the business of representing dairy farmers as bargaining agent in themarketing of milk produced by dairy farmer members and in the business of pro-viding services to such members; approximately one-half of the milk produced by themembership is picked up by bulk milk transport trucks, which trucks are under thecontrol of the Association, and transported to customers, to which the Associationas bargaining agent for members, individually and collectively, consigns the milk;the other approximately one-half of the milk produced by the members is trans-ported in 10-gallon cans by independent contractors, contracted by the individualmember to customers of the individual member; all milk produced by any memberof the Association is subject, however, to consignment by the Association; the Asso-ciation does not transport any of the milk transported in 10-gallon cans, nor does ittransport all of the milk which is transported by bulk transport tanks; those of thebulk milk transport trucks which are under the control of the Association are cus-tomarily operated by the employees of the Association; and the employees of theAssociation does not engage in milk production on the farm as part of suchemployment.It was further stipulated and I find that Meadow Gold Dairy of Oklahoma Cityis a division of Beatrice Foods Company, whose central office is located in Chicago,Illinois; thatMeadow Gold retail and wholesale sales both exceed $1,000,000 peryear, and the entire output of its Oklahoma City plant is sold within the State ofOklahoma; during the 12 months immediately preceding the hearing Beatrice pur-chased from the Association milk valued at more than $1,000,000, in accordancewith the procedure described above, and issued its checks in payment for such milkdirectly to the Association, which then disbursed the total amount to the producersof such milk.Itwas further stipulated and I find that The Borden Company in Oklahoma Cityprocesses milk and manufactures ice cream, which it distributes within the State ofOklahoma; this operation is in the southern division of The Borden Company, withdivisional offices in Houston, Texas; it is the policy of this division to operate on adecentralized basis; The Borden Company is a New Jersey corporation; in its Okla-homa operations, Borden had no dollar volume sales outside the State of Oklahomaduring the preceding year; its gross sales of fluid milk processed at Oklahoma City in1958 and sold in Oklahoma were more than $3,000,000 wholesale and more than$1,000,000 retail; The Borden Company's purchases from the Association during thepreceding year totalled more than $1,000,000, in accordance with the proceduredescribed above, and Borden issued its checks in payment for the milk so purchasedto the Association directly, which then disbursed the total amount to the producersof such milk.Itwas further stipulated and I find that in 1958 the Association purchased, asagent for its members, farm bulk tanks, pipe line dairy equipment, clay stalls, andpipeline and bulk tank supplies and equipment in the following amounts from thefollowing out-of-State companies:Consumers Coop., Kansas City, Mo________________________$41,179.88Sunset Equipment Co., St. Paul, Minn-----------------------93,398.39Blackburn Stainless Steel, Downey, Calif--------------------57,391.65Lazarus Laboratories, Dallas, Tex__________________________152.00Volrath Co., Sheboygan, Wis______________________________374.09Nelson Wholesale Service, Brownwood, Tex -------------------599.00Clay Equipment Co., Cedar Falls, Iowa______________________7,563.98J.C.Marlow Milking Co., Mankato, Minn------------------580. 12L. C. Thomsen & Son, Kenosha, Wis________________________2,917.98Total purchases____________________________________ $204,146.09These purchases were made by the Association as agent for the individual members,and the delivery of the equipment so purchased was made in some cases to the officeof the Association for delivery to the memberand insome cases directly to the mem-ber;mortgages and other evidence of indebtedness for the equipment were exe-cuted by the individual in each case,none ofthis equipment being purchased forthe use of the Association itself; the Wichita Bank for Cooperatives financed amajority of this equipment for the individual members, and the Association executed CENTRAL OKLAHOMA MILK PRODUCERS ASSOCIATION427a written guarantee to said bank as a blanket guarantee for the payment by in-dividual members.The Association's bylaws describe it as a "non-profit cooperative agricultural as-sociation."As was pointed out at the hearing, our concern is with the provisionsof the Act before us and not with those incidents of organization which may warrantissuance of a charter by the Secretary of Agriculture; and further that Section 2(2)of the Act does not exclude agricultural corporations, in contrast with Section 2(3)which excludes agricultural laborers.Distinction may again be seen in the Capper-Volstead Act, 42 Stat. 388, cited by the Association, which refers to "Personsengaged in the production of agricultural products as . . . dairymen," and associa-tions formed for "collectively processing, preparing for market, handling, and mar-keting in interstate and foreign commerce, such products of persons so engaged."The drivers are not employed by farmers but by the Association, which makes a flatdeduction with zone variations to cover the cost of transportation; neither, as wehave noted, are the drivers employed in the production of the milk which theytransport.An agricultural business may have agricultural and nonagricultural em-ployees.The exemption in Section 2(3) does not exclude the latter.'Althoughsome of the milk is transported by independent contractors, all of it is subject, asnoted, to consignment by the Association, which bargains concerning it as bargain-ing agent for its members and provides other services for them.It is clear that the Association's activities are not merely agricultural howevermuch they may be regarded as connected with agricultural pursuits within the func-tions of the Secretary of Agriculture.Were a contradiction established by the evi-dence between the policies of the United States Department of Agriculture and thisAct, I should still find that under the Act and the cases the Association's drivers areemployees under the Act and that we have jurisdiction over the Association as anemployer.But to whatever extent the Association is treated as an agricultural co-operative, there is no contradiction in finding that the drivers are not agriculturalemployees within the exception in Section 2(3).I find that the Association during a representative 12-month period sold milk toThe Borden Company and other milk companies directly engaged in interstatecommerce within the meaning of the Act, and in the course of said sales receivedrevenue in excess of $50,000 annually; that the Association received goods and ma-terial,more than $5,000 of which was shipped in interstate commerce to its plantin Oklahoma City from points outside the State of Oklahoma; and that the Associa-tion is engaged in commerce within the meaning of the Act. Besides proof of itsorganization, the evidence shows that the Union undertook to represent drivers inconnection with their terms and conditions of employment. I find that the Union isa labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESAccording to the testimony the Association, on October 23, 1958, employed some15 milk truckdrivers, who picked milk up from the producers at the farm, pumpingthe milk from the farmers' tanks into the truck and then driving their trucks to theprocessors, where the milk was delivered.The drivers left on their routes betweenmidnight and 7 a.m., this varying with the route.They did not take their trucksout on the morning of October 24. On the evening of the 23d, about a dozen met atthe plant and decided to strike for higher wages and shorter hours.A list of de-mands was prepared and signed by some of the drivers and put on Parham's desk,he being the associate manager in charge of transportation and the drivers'supervisor.About 10 of the men met with Parham in his office in the warehouse when hearrived shortly after midnight.He explained that he did not have authority tonegotiate their demands but would try to get in touch with Bailey, manager of theAssociation.Parham then allegedly told the drivers or some of them, "As far as Iam concerned, you boys are looking for another job," and followed this by askingthree of the men whether they would take their trucks out.The three replied inthe negative, saying that they were with the group.Parham, who did recall askingthe men for their uniforms, denied that he made the statement attributed to him orany other which could be construed as terminating the drivers' employment.Thathe did make that statement is further indicated by driver Pearl, who testified to thatwhen asked on cross-examination whether Parham had said that he was fired. Pearldeclared that Parham did not say that he was fired, thus indicating his own under-standing of the statement which he testified was made by Parham.Drivers Ledford,Sewell, and Ross similarly testified that Parham did not say anything about their1ZVell8Dairies Cooperative,107 NLRB 1445. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing terminated.Kappel, like Pearl and Ingersoll, testified that Parham made thestatement to the effect that they were looking for another job.The constructionplaced by some employees on that statement does not lessen its general tendency tointerfere.Parham's testimony concerning the hiring of replacements was ad-mittedly unreliable; nor do I credit his explanation for asking for new applicationswhen the drivers returned to work,infra.I find that late in the evening of October23 or more probably early on the morning of the 24th Parham did tell the driversthat as far as he was concerned they were looking for another job.Leaving for the present the issue of Parham's authority and the question whetherhis statement constituted discharge of the strikers, he supervised the drivers in theperformance of their work, and that statement reasonably tended to interfere withtheir lawful concerted activities.While concluding as a matter of law that the state-ment tends to interfere, we can understand that some employees might not so con-strue it, giving it literal emphasis and concluding that Parham misunderstood inapparently thinking that they were looking for other jobs.As for the interrogation, Parham testified that he asked each of the drivers inorder to find out which ones would take the trucks out on their scheduled routes,and that he then called supervisors to serve as replacements. I find no unlawfulinterrogation here.The other acts alleged as interference are also claimed to havebeen discriminatory: they will be considered in the latter aspect, interference beingderivative from any discrimination found.The drivers next went to the Association's garage, called the Union, and waiteduntil Booher, the Union's assistant business representative, arrived at about 7:45 a.m.Booher and three of the drivers, Sehie, Fowler, and Ingersoll, then went to the officeto see Graham, the Association's executive secretary.They spoke first with Baileyand then with Graham, Booher telling the latter that the Union represented theemployees, who would return to work if the Association would recognize the Unionor consent to an election.Graham replied that he could not do either of thosethings, but that a board of directors' meeting had been called for about noon andthe Association would be in a position to reply if Booher returned at 3 o'clock thatafternoon.Booker's offer to return to work, made on behalf of the strikers, wasconditioned on recognition or consent to an election; the allegation of refusal toreinstatemust be 2 dismissed, and the strikers' entitlement to backpay, if any, doesnot run from that time.Nor is there any issue here of unlawful refusal to bargain,itappearing only that of the 14 alleged discriminatees 8 had signed union member-ship cards as of November 1, 1958.The extent of an appropriate unit has notbeen established and refusal to bargain is not alleged.Still in the morning and before the directors met, Bailey instructed the office todraw up paychecks for all who had struck the night before.He explained thatsomeone (he assumed it was Ingersoll) had requested his check through anotheremployee.The normal pay period would have ended 8 days later, on November 1,and the pay date would normally have been November 5.At 3 p.m. Booher, Lair, vice president of the Union, and five of the drivers metwith the directors of the Association.To Booher's request for recognition or anelection,Wolfe, chairman of the board of the Association, replied that they "did notfeel that the Association came under the jurisdiction of the National Labor RelationsBoard."Whether Wolfe added that "at this point they had no further use for theseemployees" is disputed and will be consideredinfra.After Lair said that theAssociation "might be sorry in a few days if they tried to run the trucks them-selves," the discussion continued in a friendly manner and the directors welcomedtheUnion to come back at any time. Lair's statement did not prompt Wolfe'sremark or any of the other acts by Association representatives, noted herein, norwas it regarded as a threat which affected reinstatement.Certain other eventsshould be noted chronologically for the light which they cast on the issues raised.Sewell, the first driver to return to work, and an Association witness, testified thathe called Parham a few days after October 24, and Parham said that he did notknow for sure whether he could use Sewell; the board of directors' hauling commit-tee has his hands tied. Sewell went to see Bailey the next morning and, at his ownrequest after Bailey said that he could not take him on at that time, received thenames of Wolfe, Carter, Stanford, and Frye, the members of the hauling committee.Sewell called the latter two, who told him that Bailey had talked with them abouthim after he had spoken with Bailey that morning and that three-fourths of thehauling committee members would have to approve his request to return to workon his former or another route.Those two told him that they approved, and2 As was stated in an off-the-record discussion and then noted on the record, theGeneral Counsel disclaims reliance on any general request for reinstatement on October 24. CENTRAL OKLAHOMA MILK PRODUCERS ASSOCIATION429Sewellthenwent to see Carter, who told him that he would call Bailey. Sewell nextwent to see Parham, who talked with Bailey and Graham, and Sewell thereupon.went backon a regularand equivalent but not his former route.Ledford, who arrived at the plant at 4 a.m. on October 24 and joined the strikersony after he was told that all had walked out, called Parham and told him that lieneeded a job; Parham replied that he would meet with someone and then callLedford back, which he did that evening.Asked to return to work the next morning,Ledford explained that he could not; he did return to the same type of work andat the same wages 2 days later, on November 9.About the end of November, Booher and counsel for the Association discussedthe possibility of settling the difficulties which hadarisen.But a proposal by Booherand acceptance thereof by the Association prior to approval of the striker principalscannot constitute a waiver of the rights to reinstatement.Neither, on the other hand,is it claimed that all of the strikers or certain ones of them were at that time or bysuch proposal by Booher seeking reinstatement .3 It has been stipulated that appli-cation to return to work was made to the Association by Pearl on December 5,4 byKirk and Kappel on December 13, and by Dugger on December 15; that Sewell,Ledford, and Ross returned to work on October 31 and November 9 and 15, respec-tively, "prior to the time all permanent replacements were hired" (it does not appearnor is it claimed that these three applied before their return or that they are entitledto backpay); that all of the drivers' positions were filled between October 28 andNovember 16; and that none of the other alleged discriminatees has applied forreinstatement.While the point has been mentioned, there is no reliable and suffi-cient evidence that the strikers' requests to return were notbona fide.If they weretold that their rights or remedy as strikers depended on a request for reinstatement,that statement of the law and their subsequent requests do not prove bad faith orbar the remedy.As we seek to appraise these various acts, it must be found that Parham andBailey were the Association's supervisors with whom the employees had contact, andthat, placing these two supervisors in such positions, the Association was responsiblefor their words and deeds and the effect of those words and deeds on the employees.It avails nothing to argue that Graham, the Association's executive secretary and"the last thing between the organization and the Board of Directors," did not termi-nate or authorizeterminationof the employment of these 14; he testified that themen were still employed on October 24.The bylaw provision which authorizesGraham to dismiss employees does not itself bar delegation of that authority; noris any alleged confinement of authority a defense to its exercise by other supervisorsand evenby the chairman of the board of directors.The facts found and notedsupra,which we shall now analyze, speakmoreloudly than denials of Parham'sand Bailey's authority and exercise of authority.Further, even had these acts notbeen within the scope of their authority, no Association official stepped in at thispointso to inform the strikers or to advise them that Parham's and Bailey's acts wereunauthorized.So far from any such disavowal, it appears rather that Parham andBailey did not act beyond the scope of their authority and that the directors of theAssociation themselves discharged or ratified the discharge of the strikers.S Also in the Association's favor is the declaration, noted on the record several timesand contrary to one of the allegations of the complaint, that we need not consider whetherthe strike herein was converted into an unfair labor practice strike; there is no longerany claim that the Association is liable for the effect of any such conversion.The rightto backpay and reinstatement here does not depend on conversion to an unfair laborpractice strike, but steins from the discharge of the strikers before they were replaced.Off-the-record discussions were held at various times and summarized on the recordwhen they resulted in stipulations or accepted concessions such as this one, at con-siderable saving of time andwithout protest.The record is replete with stipulationsprepared in off-the-record discussion. It is therefore difficult to understand the statementin the Association's brief, "It is unfortunate that these off-the-record discussions werenot on the record." The brief continues by claiming assurance that there is an 8(a) (3)charge, and then cites a statement made on the record by the Trial Examiner with respectto the conversion of the strike and limitation to the issue of discharge before replace-ment !The hearing continued with testimony on the latter issue, some of which iscited in the Association's brief.Again criticizing "this procedure," the brief later admits that "as to this one point,it is not fatal."Experience indicates the wisdom of avoidance of formal, extended, andrepeated discussions on the record, with opportunity to have noted all that is relevant.4 The Association's offer of a job, communicated to Pearl on December 3, was condi-tional.He was not reinstated when he applied on December 5. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDReturning strikers approached Parham for reinstatement, and they were referredto him in that connection. It was Parham also who told the strikers on October 24to turn in their ticket books and to return their uniforms.The books were neededby replacement drivers to pick up milk on the routes.But the direction that theuniforms be turned in indicated termination of employment and was a furthermeasure of Parham's authority even if some had not been turned in as late as thetime of the hearing, of which moreinfra.As strikers sought to return to work, Parham had them fill out new applicationsfor employment.He explained that he "just had them do it on (his) own, to getadditional information, if there was any, for the records."To make sure that theoffice was fully informed concerning changes in number of dependents and address(such data is called for directly on W-2 forms, which Parham did not again obtain),he had the strikers fill out the entire employment application form.There is adequate basis for finding that Parham, who admittedly was a supervisorand had authority to recommend discharge but allegedly could not himself dischargedrivers,was placed in position to indicate that he had the greater authority.Norcan it be properly argued that the Association is not bound by his action when heundertook to discharge the drivers.Certainly, as noted, they were not told Parham'sauthority was thus limited and that such acts by him were or would be beyond hisauthority; and as we have just noted, they applied to him when they sought toreturn to work.As for Bailey, we have seen that he was told that one of the drivers had requestedhis check, and he had assumed that it was Ingersoll.When the representatives ofthe drivers or some of them left the meeting on the afternoon of October 24, Baileyhanded checks to four of the five drivers who attended (handing Ingersoll his check,Bailey did not ask whether he wanted it; nor did he the others), and told them to tellthe others that their checks were ready and that they should come and get them.He sent the checks to the warehouse, where they were placed in the respectivetimeclock slots.Even a request for his check by or on behalf of one of the strikers would notexplain preparation of checks for the others with only 4 days of the 2-week workingperiod gone, and notice that they come for them. In view of Ingersoll's resignationand his imminent termination 5 it is understandable that Bailey assumed that therequest for a check was from him. But Ingersoll's was a unique situation, andpayment to him would not set a pattern for the Association to follow with respectto the other drivers.While the Association pays men when they quit, it is clearthat the strikers had not quit; Bailey testified that he did not know whether theyhad, and he would assume that they were not coming back if they had not after 12days.To treat them prior to their replacement as having quit is discriminatory.Bailey testified further that men were given their checks ahead of time wheneverthey wanted them prior to going on vacation.But mentioning such accommodationseveral times, he cited only cases of. request when going on vacation, and later,instances of requests when an employee needed money, when Parham himself wentinto military service, and when vacation money was advanced to an employee whoquit and to a supervisor.None of these situations existed among the strikingdrivers on October 24, and Bailey's attempt to explain does not explain.From thefact that the men accepted their checks, he assumed that they wanted them.Asidefrom the fact that the Association did not pay its employees whenever they wantedto be paid, the later acceptance did not prompt and does not explain the earlierpreparation.The finality attaching to the issuance of these paychecks and the discriminatorytreatment of the strikers as having terminated their employment can be seen inBailey's statement that it "is customary for the Association to payemployees whoquittheirfinal checkin full ontheir last day.I instructed the girls to make upchecks on all of the drivers who had not taken their trucks out the night beforeso they would be available if they wanted them." [Emphasis supplied.]Final pay-ment to the strikers as if they had quit was discriminatory.In addition to his reference to a report of a request for a check, Bailey statedseveral other reasons for issuing the checks as and when he did.These are nomore valid than the first, and their nature and number further support a finding ofB Ingersoll had submitted his resignation about 10 days before, and had stayed on tobreak in a replacement.The latter had entered on duty on October 23, and it was stipu-lated that Ingersoll's last day would have been October 25. CENTRAL OKLAHOMAMILK PRODUCERS ASSOCIATION431discriminatory termination.Several times he referred to a plurality of requests forchecks although he made it clear that he was told of only one.He also "felt" thatsome wanted their checks; he stated that some drivers had threatened other em-ployees; and he did not want the strikers embarrassed or inconvenienced to returnfor their checks later.With respect to threats, Bailey testified that he had not himself heard any buthad heard of them and "supposed" that Parham told him.Although allegedlyworried about these threats to the point of being prompted to direct that checks bemade out so that the drivers would not have to return, Bailey did not order themen off the property. There is no reliable testimony that Bailey was in fact toldof threats before he directed the preparation of the checks; his testimony in thisconnection is patently unreliable.No more reliable is Bailey's testimony concerning his alleged desire to spare thestrikers embarrassment and inconvenience as a reason for early preparation of thechecks.On the morning of October 24, when Bailey directed that the checks beprepared, and that afternoon, when he issued them, he could not treat the strikersas having quit their employment for that would constitute interference with theirconcerted activities.Thus he could testify only that he did not consider these as finalpaychecks and that he did not know whether the men had quit. But then there is nobasis for his apparent assumption that they would not return to the plant for workfor almost 2 weeks, i.e., until after November 5, the next regular pay date; for werethey so to return there would be no question of embarrassment or inconveniencein coming for their checks.Nor, as pointed out, did Bailey, to spare them embar-rassment and inconvenience, mail checks to those strikers whose address he had.(The address is called for on the employment application form.)One driver, Kirk, had not come to work on October 24 and had not signed thestatement which was left on Parham's desk; his check was not made out that day.He did come to the plant on the 25th but like the other strikers did not take his truckout.When Kirk's check was submitted to Bailey for signature, the latter allegedlyassumed that Kirk had asked for it and also that he had quit. (The check was notissued merely on Kirk's request. If no specific order was given for its preparation,itwas apparently treated as included in Bailey's blanket order the day beforeconcerning checks for all of the strikers.)Here Bailey clearly connected issuanceof a check, not with an employee's convenience or possible embarrassment, but withtermination of his employment.But the only suggestion of termination was Bailey'sand was based on the strike.Ledford, called by the Association, testified that he went to the plant for his checkand saw Parham, who asked whether he had come for that; he assumed that it washis final check although he later explained that, since arrangements had been madefor supervisors and other employees to drive, he thought he was through until thestrike was settled: he considered his return after the strike as a second employment.Issuance of the checks would be differently construed had the strikers first askedfor them.We recall.that Bailey testified that someone (he did not recall who)had told him that an employee had asked for his check. The Association, explain-ing why it could not produce him, has moved to reopen the hearing for the testimonyof a witness, William Ball, concerning "a request for checks made by the employeeson the morning of October 24, 1958." [Emphasis supplied.]Whether there hadbeen one or more requests for payment is not the issue here.Rather it is clearthat,whatever the facts, whether a request or several, Bailey understood it to beonly one request and assumed that it had been made by Ingersoll. This he veryclearly testified to when the question whether one or more requests had been madewas specifically put to him; and this was the impression I got from Bailey's testimonyas I sought clarification.Nor is there any question but that Bailey intended to anddid have checks issued for strikers who had not requested them.The motion paperisnot supported by the affidavit of the heretofore missing witness, and we are nottold who allegedly made the request to him which was then relayed to Bailey.AsBailey left it, there was no proof that Ingersoll or someone else had actually re-quested his check.Now a witness can presumably tell us who made such a request.But, as we have just seen, any request for a check is ancillary; on the issue of dis-charge, the question centers on Bailey's act (later confirmed) based on his knowledgeat that time or his impression of the facts.That impression, from his testimony andfrom his earlier written statement, was of a requestby oneemployee.The proferredtestimony, if it explained the basis for Bailey's action, could not alter his own motive 432DECISIONS OF NATIONALLABOR RELATIONS BOARDas he disclosed it at the hearing and several months before.There is therefore noneed to reopen the hearing for the testimony of William Ball in this respect.Weare left with the clear evidence already noted that issuance of the checks to all ofthe strikers was not based on requests by all, many, or even a few of them.Baileyacted on the basis of a request by one driver for his own check as far as Baileyknew; he explained that check as the customary payment to employees who quit;.and he issued instructions for checks to all of the other strikers.Ifmore be necessary in this connection,Bailey'smotive in issuingthe checks is.underscored by the fact that, as they left the meeting, he handed checks to fourof the five strikers who met with the board of directors on the afternoon of October24.Even with his assumption that Ingersoll was the one who had asked for his.check, thereis nobasis for such extreme concern for the others who had just struckwithout notice.Bailey was here letting the leaders or the representatives of thestrikers know that they were through, and his subsequent procedure verified this.with respect to those strikers who applied for reinstatement, as he had them fillout new applications for employment.In fact, and I so find,Bailey was here in effectsaying, "You walked out?-You're through!"True, the Association's records were not handled as in cases of discharge by nota-tion of "Final" on the employees' timecards; 6 nor in these cases was policy followedin deduction of credit union debts from wages due and addition of the respective.employees' share in the pension fund. But the most that can be said in extenuationis that Bailey did not carry through in all respects while he was discharging thestrikers.One might guess, although no such finding is made, that the haste in whichthe checks were prepared precluded some entries, additions and deductions.(Whether those additions and deductions would leave a net balance in favor of theAssociation or each of the strikers does not appear.)We cannot rely on the testi-mony by Graham that after Bailey told the girl toissuethe checks Graham told herthat they were not termination checks and that termination deductions were not tobe made.Mrs. Owen, the lady who made the checks out, testified as did Graham, buther explanation of the notation attached to Kirk's card was not convincing. If thealleged procedure was not made clear to the girl in the office who handled Kirk'scard in Owen's absence, it was no more clear to the drivers involved; and if Grahamdeemed it necessary so to inform the office employee, he did not pass .the informationon to the strikers.An attempt was also made, by reference to an employee who hadbeen terminated 2 years before, to show through Mrs. Owen that the strikers werenot terminated since they had not been given severance pay. -But then it appearedthat such pay was given only under "some conditions" not defined (no more helpfulwas Bailey's testimony that severance pay was given "on occasions") and furtherthat other employees were terminated without severance pay.Owen's testimony canhardly be relied on to support the Association's position.Certainly Ingersoll's checkwas known by all to be final, as we have seen; yet, like the others, it was not marked"Final"or "Severance."To cite the credit union note form provision to the effect that any balance wouldbe due and payable on termination of employment,and the failure to declare suchbalance due as indicating that employment had not been terminated is to regardonly part of the evidence.Also to be considered as evidence that the holder ofthe note did not insist on its payment provisions is the further provision in event ofdefault in payment.Yet the Association, as we haveseen,did not now withholdamounts owed to the credit union.Confusion rather than clarification is added bythe fact that the final check issued to an employee who was terminated under dif-ferent circumstances on November 14, 1958, was endorsed to the credit union.Whatever the Association's usual practice in this respect and whatever the reason oruncertainty which prompted the action taken in connection with the strikers, thelatter were discharged,as the proof abundantly indicates.As when Parham greetedmen with the question whether they had come for their checks,infra,every impres-sion was given with the preparation and distribution of the checks that the strikerswere through as far as the Association was concerned. If there was any reservationin Bailey's mind and he was here merely adopting what he deemed good tactics, suchtactics at least tended to interferewithemployees'concerted activities.Even were such weight to be given to the absence of a timecard notation and toomission of credit union and pension fund items from the paychecks that it wereO That notation was placed on Kirk's card.We have seen that Kirk was away onOctober 24 but joined the strikers the next day ; this was the only action by Kirk whichcould be cited in support of Bailey's assumption that he had quit. CENTRAL OKLAHOMA MILK PRODUCERS ASSOCIATION433found that discharges were not in fact made, the interference and the result vis-a-visthe strikers call for the same remedy.? If it be urged that, regardless of how theAssociation made things appear and the employees' reasonable impression of dis-charge, the fact was that they had not been discharged, the interference with theirconcerted activity would nevertheless be clear; and violation of Section 8(a)(1)would be found. But further in this connection it is clear that regardless of nota-tions and check entries the Association thereafter treated the strikers as dischargedand handled their requests to return to work as new applications for employment, aswe shall soon see.Thus told and given evidence that they were discharged, these employees wouldnot and could not reasonably be expected to return and take their trucks out; theirsupervisor had told them that they were already looking for other jobs, and themanager had issued their paychecks well ahead of the normal pay date.Thesignificance of these acts was underscored when returning employees, including thosewho were not reinstated, were required to fill out new employment application blanks.Nor is any contrary conclusion to be drawn from the fact that the strikers remainedat the garage during the morning of October 24; they were waiting for the unionrepresentative to come and take action on their behalf.As strikers returned to the plant for their checks on the afternoon of October 24,Parham greeted them with the question whether they had come for the checks.Hisconcern was not over whether they wanted to work, nor did he attempt to discussineir return: he had indicated that they were discharged, and he was now giving themtheir checks.Here is a dual basis for a finding of discrimination: the strikers weredischarged immediately and prior to their permanent replacement, and there was anunlawful assumption that, by their walkout, they had quit.Bailey palpably andunlawfully reacted to the strikers' concerted activities.To this point it has been inferred from the facts in evidence that Bailey's issuanceof the checks to the strikers indicated or recognized the termination of their em-ployment.This is borne out by the statement of the Association's position, issuedon November 12, "that these employees, in effect, quit their jobs by refusing, afterrepeated demands, to take their trucks out..If the Association's "position"in this connection has since changed, it has not corrected the earlier violation orlimited its liability by offers of reinstatement.Whatever unfamiliarity might bepleaded in connection with terminology under the Act, the phrase "quit their jobs"is quite plain; as is the Association's reaction to such alleged quitting. (That state-ment of position was quite correct in recognizing these as economic strikers.Asshowninfra,itwas violative to discharge them or to regard them as having quit.)There is a question of credibility whether Wolfe, the president of the Association,said, " . . . :at this point [we] ha[ve] no further use for these employees."Wolfeimpressed me as a careful and honest witness.Of the other directors who testified,Carter was the most thorough in his recital of what occurred at the meeting with theunion and employee representatives.Yet both Wolfe and Carter could only saythat they did not recall that Wolfe made such a statement. (It was stipulated that itwas not reported to the Board by management representatives that the 14 drivershad been discharged, and that the Board took no action directing or authorizing dis-charge.But it does not appear that formal Board action was necessary to authorizeor ratify such action by Parham, Bailey, or Wolfe.)The other directors who testi-fied omitted the statement in their account of what Wolfe said, but their recollectionwas far from complete.One might wonder whether the alleged remark by Wolfeappeared to be normal, i.e., not violative, to the Association's directors and thereforedid not stand out in their memory. In any event, judged from their testimony andtheirmanner, their recollection was hazy.On the other hand, the General Counsel'switnesses testified with definiteness and apparent credibility that Wolfe did make thatstatement.I decide this conflict in favor of those witnesses who categorically maintained thatWolfe did say that the Association had no further use for the strikers (this to bereasonably construed as discharge or confirmation of the discharges, especially inthe light of their treatment before and immediately after by Parham and Bailey),*without any reflection on the truthfulness and character of the Association's witnesses7Rome Specialty Co., Inc.,84 NLRB 55, 57.While there was no element of "member-ship in any labor organization" when Parham spoke with the employees late on October 23,we recall that the Union's representative did speak with Bailey and Graham the nextmorning and with the directors in the afternoon.Again, the same remedy would becalled for were there only interference without statutory discrimination. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this connection.I have not overlooked the fact that, when Wolfe made thisremark, Booher did not protest against such termination, but sought only to persuadeWolfe and the other directors to recognize the Union or to consent to an election.With the finding of discriminatory discharge by Parham and Bailey,supra,we nowhave repetition or ratification of the earlier violations.8The finding with respect toWolfe's statement is alone dispositive of the questions of violation and remedy.Decision on the other points supports this, as this decision supports those.One of the directors, Stanford, testified that the hauling committee felt that it"would have a problem, that evidently some of those boys would want to comeback to work."The committee was advised that "it would be a fine thing .to just put them back to work and let bygones be bygones" if the committee thought"that these men made a mistake and had performed prior to this date and that theycould be returned and do . . . a good job." In short, the committee, weighing the"problem" of strikers seeking to return, believed that it was optional with it whetherto put back to work any of those who wanted to return; it thus equated the strikewith termination of employment, a finding consistent with the other findings of factherein.This much is further clear: Although I would not rely on it to resolve the ques-tion concerning what Wolfe said at the October 24 meeting, the hauling committeeof the Association's board of directors, by three-fourths of its members, ratified thedischarges when these directors "approved" Sewell's request for a job.There is noclaim that Sewell's job was permanently filled prior to his return on October 31.Only if he had been discharged or were considered as having quit because of thestrikemight any action beyond normal acceptance of his request to return be inorder.(Even had he quit or been discharged or replaced, the condition that hebe approved by a directors' committee would be discriminatory.)But as we shallsoon note, to treat Sewell as discharged or having quit was itself discriminatory.The routine or procedure imposed on Sewell was not only itself discriminatory,but indicated and constituted ratification by the committee of the discharges unlaw-fully effected by Parham, Bailey, and Wolfe.Other strikers, seeking to return, werealso kept waiting while approval was obtained.The limitation on Parham's author-ity to return the men to their jobs was due to the unusual circumstances of thestrike and the fact that the hauling committee of the board of directors had nowtaken over this authority and "had his hands tied."Since, as we have seen, it was deemed optional with the Association whether thestrikers be taken back, they had not, in the Association's opinion, retained theirjobs.Here we have the explanation for the various acts which we have analyzed asindicating that the strikers had been discharged.They had not quit; they no longerhad their jobs;ergo,they had been discharged.The checks were issued, uniformscalled in, new applications filled out-all of this was because they had beendischarged.The testimony that the strikers were continued on the payroll at least to the dateof the hearing does not overcome the proof of unlawful termination.Despite thestipulation that the payroll records do not customarily include the names of thosewho have quit or been discharged, these drivers were carried on the payroll evenafter they had been replaced and when, according to the Association's position,they were no longer employees. This is indicated by Bailey's testimony that it wasassumed that the strikers' failure to return and request that they be put to workafter 12 days indicated that they had quit and did not intend to return.Thusdespite this evidence of alleged voluntary termination, the strikers were continuedon the payroll list. (Although evasive on this point, Bailey could not avoid connec-8Even the testimony by Flelvey, a member of the Association, thatone ofthedrivers,Steffen, told him on the afternoon of October 23 that the drivers were going to try tobargain with the Association "or they were going to quit" does not support the Asso-ciation's position.It does not appear that the drivers did quit; that llelvey told Baileyor Graham, who were at his house that evening, that the drivers were quitting their jobs(we recall Bailey's testimony that, if the men did not return to work for 12 (lays, heassumed that they had quit, and Graham's that they were still employed on October 24) ;or that the directors when they spoke with Booher on the afternoon of October 24 hadknowledge of or referred to this alleged threat to quit.There is no evidence that the Association had knowledge of another alleged threat, byfour of those who later struck, to a nonstriking driver Yaney.Nor does it appear which0of the four, over the telephone, made the threat. CENTRAL OKLAHOMA MILKPRODUCERS.ASSOCIATION435tion between his own action and his appraisal of the strikers!) If they were thuscontinued on the payroll when Bailey considered their employment terminated,such continued listing after October 24 could not prove that they had not beenterminated.Further, despite retention of strikers on the payroll, there is no evidence thatthe Association advised them of this to overcome the fact and the impression thatthey had been discharged. In fact, the Association's position has been that theywere lawfully replaced, quite contrary to and making meaningless for present pur-poses the attempt to show their retention on the payroll list. In short, the strikers'names are continued on payroll lists, timecards, etc.; but they are not entitled totheir jobs: this hardly constitutes them employees even when looked at throughAssociation glasses.More significant than retention on the payroll list is the testi-mony concerning early discharge, issuance of checks, and Wolfe's statement that theAssociation is not under Board jurisdiction and that it had no further use for thestrikers.As for uniforms not being turned in by any of the strikers, Kappel testified thathe kept his because he did not think that Parham wanted them although he askedfor them.This testimony is given a slight element of plausibility by Parham'sinability to recall whether or not he asked the men to turn in their uniforms; thiswas perhaps an unimportant item.Yet even if Kappel's excuse be rejected as tootransparent, to say that retention of the uniforms was unwarranted is quite differ-ent from saying that such retention indicates that the strikers were not discharged.Certainly retention of uniforms could not prevent or cancel the discharges.Nor didit indicate that the strikers did not believe that their employment had been termi-nated by the Association. Ingersoll, who had resigned as notedsupra,has retainedhis uniforms.This is not to say that such retention is proper; only that it doesnot indicate continued status as an employee.When the strikers filled out applica-tions as new employees and when Sewell polled the directors, they had been noless "dead" as employees even though they retained their uniforms and even ifchecks, timecards, and payrolls had suggested continuance of employment.The mere recital of the events on October 23 and 24 indicates that the driverswere engaging in concerted activity.Various directors referred to the walkoutor to the men walking off their jobs, a phrase used to describe strikes, and the boardof directors recognized the concerted activities during the discussion with the unionand employee representatives. It is well settled that it is unlawful to equate strikingwith quitting a job or to discharge employees because they have gone on strike.Until they are replaced, economic strikers must be returned to their jobs on request 9absent special circumstances not here present.No unusual circumstance, suchas aggravated injury to personnel or premises,'° was created by the fact that themilk handled is perishable and loss might be sustained; loss is not uncommon whena strike occurs. In this connection we note the stipulation that the Grade A milksupply of the Central Oklahoma area has a great health, safety, and welfare effecton the area, and that the Association supplies more than 80 percent of that milksupply.When the drivers struck on the night of October 23, the Association hadto take action to get the milk to market. Such action was readily and promptlytaken with the aid of supervisors.In finding the discriminatory discharges, I have not relied on Mrs. Stromski'stestimony that early in the morning of October 24 she allegedly spoke with Parhamon the telephone and that he told her that he had just fired her husband and Sehie.It is therefore unnecessary to reopen the hearing for testimony by an additionalwitness who would presumably testify (this is not set forth in the motion to reopen)that he overheard Parham on the telephone, that he knew that he was speaking withMrs. Stromski and what he said to her, and that Parham did not tell her that hehad fired the employees.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Association set forth in section II, above, occurring in con-nection with the operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,eN.L.R.B. v. United States Cold Storage Corporation,203 F. 2d 924, 927 (C.A. 5).10N.L.R.B.. v.Marshall CarWheeland FoundryCo.ofMarshall, Texas, Inc.,107NLRB 314, 315. 436'DECISIONS OF NATIONAL LABOR RELATIONS BOARDand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.IV. THE REMEDYHaving found that the Associationengaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policies ofthe Act.Ithas been found that the Association, by a statement of discharge becauseemployees engaged in lawful concerted activities, interfered with, restrained, andcoerced its employees in violation of Section 8 (a) (1) of the Act. (Such statementmay be deemed merged in the discrimination found, in which case it constitutes a"derivative" violation of this section.)I shall therefore recommend that it ceaseand desist therefrom.Ithas been further found that the Association, by discharging the 14 strikers,discriminated against them in respect to their hire and tenure of employment inviolation of Section 8(a)(3) of the Act. I shall therefore recommend that it ceaseand desist therefrom and from infringing in any other manner upon the rightsguaranteed in Section 7 of the Act. I shall further recommend that the Associationoffer to Pearl, Kappel, Kirk, and Dugger immediate reinstatement to their formeror substantially equivalent positions,11 without prejudice to their seniority and otherrights and privileges, dismissing if that be necessary all who have replaced them;and to Sehie, Fowler, Coles, Stromski, Steffen, and Canada, similar immediatereinstatement upon application.The Association shall also make Pearl, Kappel,Kirk, and Dugger whole for any loss of pay they may have suffered by reason ofthe Association's refusal to reinstate them, computation to be made in the customarymanner,12 from December 5, 13, 13, and 15, 1958, respectively, to the date of aproper offer of reinstatement; and Sehie, Fowler, Coles, Stromski, Steffen, andCanada during the period from 5 days after the respective dates when each appliesfor reinstatement to the date of a proper offer of reinstatement. I shall furtherrecommend that the Board order the Association to preserve and make available tothe Board upon request payroll and other records to facilitate the checking of theamount of backpay due and the rights of employment. For reasons notedsupra,neither reinstatement nor backpay will be recommended for Ross, Sewell, Ledford,or Ingersoll.Upon the basis of the above findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local No. 886, is a labor organization within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JohnIngersoll, Clifford Sehie, Edwin Fowler, D. R. Coles, Walter J. Pearl, A. D. Kappel,Kyle K. Kirk, Hoyt S. Dugger, David Stromski, R. D. Ross, Robert I. Steffen, NeutonCanada, Max Sewell, and J. C. Ledford, thereby discouraging membership in a labororganization, the Association has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act.3.By such discrimination and by a statement of discharge because employeesengaged in lawful concerted activities, thereby interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed in Section 7 of the Act,the Association has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]11The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 NLRB 827.11Crossett Lumber Company, 8NLRB 440;Republic Steel Corporation v. N.L.R.B.,311 U.S.7; F. W. Woolworth Company,90 NLRB 289, 291-294.